Citation Nr: 1719456	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-00 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period prior to May 16, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to January 1984 and August 1985 to June 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a February 2016 decision, the Board denied entitlement to TDIU prior to May 16, 2012 and granted entitlement to TDIU as of May 16, 2012.  The Veteran thereafter appealed the denial period of the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2017 Order, the Court granted a Joint Motion for Remand, vacating the February 2016 Board decision that denied entitlement to a TDIU, and remanded the matter for readjudication consistent with the motion.  


FINDING OF FACT

1.  Prior to May 16, 2012, the evidence is in equipoise as to whether the Veteran has been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU have been met for the entire period on appeal.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the February 2017 Joint Motion for Remand, the parties agreed that the Board erred in failing to support its decision with an adequate statement of reasons and bases.  In the February 2016 Board decision, the Board found that from July 1, 2007, until June 25, 2008, and since May 16, 2012, the Veteran met the minimum schedular requirements for TDIU under 38 C.F.R. § 4.16 (a).  However, the Board found that from June 26, 2008, to May 15, 2012, the Veteran did not have a single 40 percent disability rating; thus, the minimum schedular requirements for TDIU were not met.  The Board's February 2016 decision granted TDIU for the period starting from May 16, 2012.  Thus, the period on appeal is the period prior to May 16, 2012.  The Court directed the Board, on remand, to discuss the applicability of 38 C.F.R. 4.16 (a)(3) and re-adjudicate the Veteran's claim of entitlement to a TDIU. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In terms of whether the minimum schedular requirements for TDIU are met for the period prior to May 16, 2012, the Veteran was service-connected for spondylosis of the thoracolumbar spine at 40 percent from June 1, 2007, and 20 percent from June 26, 2008; migraine headaches at 30 percent from June 1, 2007; degenerative disc disease of the cervical spine at 20 percent from June 1, 2007, and 30 percent from September 2, 2009; right shoulder impingement at 10 percent from June 1, 2007 and 20 percent from March 3, 2008; left lower extremity sciatica at 10 percent from June 1, 2007; right lower extremity idiopathic polyneuropathy at 0 percent from June 1, 2007 and 10 percent from September 1, 2009; left upper extremity cervical radiculopathy at 10 percent from June 1, 2007 and 0 percent from June 26, 2008; right upper extremity idiopathic polyneuropathy (re-characterized as right upper extremity entrapment neuropathy) at 10 percent from June 1, 2007 and 0 percent from June 26, 2008; right elbow strain at 0 percent from June 1, 2007; bilateral plantar fasciitis at 0 percent from June 1, 2007; atherosclerosis of the aora and iliac arteries at 0 percent from June 1, 2007; hypertension at 0 percent from June 1, 2007 and abdomen scar at 0 percent from June 1, 2007.  Thus, from June 1, 2007 until March 6, 2008, the Veteran had a combined rating of 80 percent.  From March 7, 2008 to June 25, 2008, the Veteran had a combined rating of 90 percent.  From June 26, 2008 to May 15, 2012, the Veteran had a combined rating of 80 percent.  The February 2016 Board decision found the only time the Veteran had the minimum requirement for a single rating of at least 40 percent was for service-connected for spondylosis of the thoracolumbar spine which was evaluated at 40 percent from June 1, 2007 to June 25, 2008.

However, pursuant to 38 C.F.R. § 4.16(a) (3) "for the purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability."  38 C.F.R. § 4.16 (a)(3).  

Here, under this provision, the Veteran's service-connected disabilities of degenerative disc disease of the cervical spine at 20 percent, right shoulder impingement with tendonitis at 20 percent, and spondylosis of the thoracolumbar spine at 20 percent are orthopedic disabilities that affect a single body system which can be combined as a single disability to satisfy the single 40-percent disability rating.  These orthopedic conditions combine to a 50 percent single disability.  38 C.F.R. § 4.25.  Therefore, the Veteran has satisfied the minimum schedular requirements of TDIU for the entire appeal period. 

Upon a finding the Veteran has met the minimum schedular requirements for TDIU, in order for a TDIU to be warranted, the evidence must show the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities. 

Based upon the evidence of record, the Board finds for the period prior to May 16, 2012, the evidence is in equipoise as to whether the Veteran's service-connected disabilities prevent him from obtaining and sustaining a substantial gainful occupation.

At issue for determining a TDIU rating is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2016).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Veteran contends that he has been unable to work since his discharge from service in June 2007 because of his service-connected disabilities, specifically his degenerative disc disease of the neck and back and his migraine headaches.  Initially, the Veteran's contention was that he was unable to work due to degenerative disc disease of the neck and back.  See August 2007 VA Form 21-8940.  In his March 2008 Notice of Disagreement, the Veteran contended that he was not able to work due to physical therapy and pain medications required for his cervical spine disability (multilevel degenerative disc disease).

In March 2007, the Veteran underwent a pre-discharge VA examination.  In this examination, in terms of any occupational limitations associated with the Veteran's degenerative disc disease, the VA examiner opined there was a fairly severe occupational limitation in that the Veteran was on convalescent leave subsequent to surgery and was not able to climb around ships or do heavy lifting and has difficulty even turning, due to the collar and pain.  In addition, the VA examiner found that the based on the Veteran's disabilities, his ability to conduct daily activities was limited, as he was unable to turn his head independently.  The VA examiner, however, did note that the Veteran had not reached maximum medical improvement and should be re-evaluated in 8-12 months.  See March 2007 VA Cervical Thoracic and Lumbar/Joints examination. 

Also in the March 2007 VA examination, in terms of any occupational limitations associated with the Veterans spondylosis of the lumbar spine and left lower extremity sciatica, the VA examiner opined there was occupational and an obvious reduced ability to bend and lift to any significant degree.  Also, in terms of the occupational limitations associated with the Veteran's right shoulder, the VA examiner opined that were limitations due to the Veteran's difficult in reaching and lifting above the shoulder level.  The VA examiner noted that daily activities such as dressing may be adversely impacted.  In terms of Veteran's hypertension, atherosclerosis of the aorta and iliac arteries, the abdominal scar, migraine headaches, cervical radiculopathy, idiopathic polyneuropathy of all extremities, bilateral plantar fasciitis and right elbow strain, the VA examiner did not indicate that there were any functional impact.  See March 2007 VA Cervical Thoracic and Lumbar/Joints examination.

The Veteran participated in a Chapter 31 vocational rehabilitation orientation interview conducted by a VA counseling psychologist on September 25, 2007.  The results of the assessment were that the Veteran has an impairment on employment which was materially contributed in substantial part to his service-connected disabilities; and, the Veteran has not overcome the effects of his impairment on employment.  However, the psychologist reported that the Veteran would be feasible for vocational training and stated if the Veteran completed a Master Certificate in Six Sigma, in which he would be assured employment in the field of quality assurance.  See November 2007 Counseling Record Narrative Report. 

Beginning in January 2008, the Veteran was treated at the Arizona Pain and Spine Institute.  During his initial consultation, the Veteran reported pain located on the left side of his lower back that radiates from the left side of the lower back to the thigh and into the foot.  The pain is continuous, lasting all day.  The Veteran reported improved pain with pain medications; however, the pain is aggravated by sitting, driving and lifting.  The Veteran also reported neck pain and migraines.  In terms of the effect on daily activities, the Veteran reported his physical activities have been greatly limited as a result of the pain.  In addition, the Veteran reported trouble sleeping and insomnia.  In terms of his range of motion, the treating doctor found that the Veteran had normal lumbar forward flexion, however, extension was more painful than flexion, concluding that lumber hypertension from the prone positon reproduced the Veteran's pain.  See January 2008 Arizona Pain and Spine Institute medical report. 

In February 2008, the Veteran reported he was feeling and sleeping much better with the use of the pain medication.  See February 2008 Arizona Pain and Spine Institute medical report.

In March 2008, the Veteran underwent a lumbar epidural injection, and during his follow up visit, the Veteran reported an improvement of symptoms.  The Veteran underwent two more injections in April 2008.  During his April 2008 follow up appointment, the Veteran reported that although his back pain had improved, he now noticed his neck pain.  See March 2008 and April 2008 Arizona Pain and Spine Institute medical reports. 

In May 2008, the Veteran reported an increase in neck pain, describing the pain as radiating into his left eye.  Again, the Veteran reported difficulty sleeping due to his neck pain.  His treating doctor determined the neck pain was very severe, and thus, prescribed pain medication.  See May 2008 Arizona Pain and Spine Institute medical report.

In a June 2008 VA examination for bilateral plantar fasciitis, in terms of effects on occupational and daily activities, the VA examiner found there were effects on daily activities, such as shopping (mild), exercise (mild), and sports (moderate).  The VA examiner opined that the Veteran's plantar fasciitis would limit his ability to stand, walk, run, limit, squat, and jump in the work place.  The VA examiner concluded sedentary employment would be feasible due to the absence of weight bearing on the feet.  

Also in a June 2008 VA examination for arteries, veins, and miscellaneous, the Veteran reported complaints of his right elbow with pain on a daily basis from January 10, 2008, to February 10, 2008.  The VA examiner found that the Veteran's pain was associated with entrapment of the ulnar nerve with numbness of the fourth and fifth fingers of the right hand.  In terms of pain in both cervical, dorsal, and lumbosacral area, the Veteran reported the pain is constant.  The Veteran reported he is no longer able to drive due to the inability to turn his neck.  In term of occupational limitations, the VA examiner opined that this pain affects his functional abilities in as far as turning his neck, bending, and lifting.  

The record also shows that the Veteran applied for and was selected for a permanent position at the call center at the Phoenix RO, which he began on June 22, 2009; however, the records show the Veteran resigned from that position on August 28, 2009.  The Veteran contends that this employment was essentially a test to see if he could work and he was not able to due to carpal tunnel syndrome in both wrists making him unable to type.  He also said that he was unable to walk from the parking area into the office.  See November 2012 VA Form 21-8940.  

The Board notes that although the Veteran stated that he was not able to perform his duties at the call center because he was unable to type due to carpal tunnel syndrome, the Veteran is not service-connected for carpal tunnel syndrome but rather cervical radiculopathy and entrapment neuropathy in the bilateral upper extremities.  However, the VA examiner in the June 2008 VA examination noted that the pain the Veteran experienced in his right elbow was associated with entrapment of the ulnar nerve causing numbness of the fourth and fifth fingers of the right hand, which in turn, the Board finds supports the Veteran's contention of not being able to type. 

As for the Veteran's report of not being able to walk into the VA call center from the parking lot, the contemporaneous medical evidence does show that the Veteran's plantar fasciitis would limit his ability to stand, walk, run, limit, squat, and jump in the work place.  See June 2008 VA examination for bilateral plantar fasciitis.  Thus, the Board finds that the evidence does support that the Veteran was unable to perform his duties at the VA call center due to his service-connected disabilities.  

In an October 2009 VA examination for arteries, veins and miscellaneous, the Veteran reported neck pain and intermittent nocturnal numbness and parasthesias in both hands, which wake him from sleep.  He also reported occipital and bilateral shoulder pain daily with parthesisas of the hands and some burning pain in the fingers.  The Veteran also reported increased weakness of both lower extremities.  The VA examiner noted that the Veteran's pain was progressively worse since its onset.  In terms of the Veteran's degenerative disc disease, the VA examiner found that there are effects on the Veteran's daily activities such as on his ability to do chores (severe), to shop (severe), to exercise (prevents), for recreation (severe), traveling (moderate), and dressing (moderate). 

Finally, the Board acknowledges that the Veteran was awarded Social Security Administration (SSA) benefits effective September 1, 2010.  Although the Veteran filed for SSA benefits in June 2012, the SSA found the Veteran became disabled on September 1, 2010.  The SSA clearly felt that the Veteran's disabilities caused significant impairment in his ability to work as it granted disability benefits on the first adjudication of his claim.  See SSA Notice of Award. 

The Board further finds the Veteran's consistent testimony about the onset and progressive nature of his service connected disabilities to be credible.  It appears that the Veteran's ability to perform the physical acts of employment are substantially impaired, given that the Veteran cannot stand or walk for any length of time, nor is he able to perform common tasks such as typing without pain.  In addition, the Veteran's combined ratings of 80 percent from June 1, 2007 until March 6, 2008 and June 26, 2008 to May 15, 2012; and of 90 percent from March 7, 2008 to June 25, 2008, are indicative of the severe effect of the Veteran's service-connected disabilities on the Veteran's earning capacity.  When considering the collective impact of the Veteran's service-connected disabilities, the Board finds it is unlikely that the Veteran would be able to secure and follow a substantially gainful occupation.

The Board notes that although the VA examinations do not expressly indicate that the Veteran was totally unemployable, and seem to suggest sedentary employment is not precluded, the Veteran's attempt at a sedentary position proved that he was unable to perform the functions of even this type of position.  As evident in the record, the Veteran made attempts to diversify and enhance his educational credentials in order to become more employable.  However, even after achieving his Master Certificate in Six Sigma and completing more computer courses, the Veteran was not able to overcome the physical barriers inflicted by his service-connected disabilities.  

Thus, the Board finds the Veteran's credible lay statements as to the symptomatology of his service-connected disabilities, coupled with the collective impact of the Veteran's service-connected disabilities, the vocational counseling records, the VA examinations, the SSA award letter, and the medical treatment records as discussed above, together, all support a finding that the Veteran was unable to secure and follow a substantially gainful occupation by means of his service-connected disabilities.  

The Board acknowledges, when considering all the evidence of record, some of it is favorable and some of it is unfavorable and thus in equipoise.  A claim will be denied only if the preponderance of the evidence is against the claim.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107.  Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU for the period prior to May 16, 2012, is warranted. 


ORDER

Entitlement to a TDIU due to service connected disabilities for the period prior to May 16, 2012, is granted.




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


